OPINION.
Tkammell :
This proceeding is for the redetermination of a deficiency in estate tax of $360.99, of which $164.56 is in controversy. The only issue is the correctness of the respondent’s action in determining that 960 acres of land situated in Henry County, Alabama, and owned by M. W. Kelly, the decedent, at the time of his death on December 19, 1925, had at that time a value of $12,000 instead of $5,760, the amount at which it was reported in the estate-tax return.
Between 275 and 300 acres of the land were in cultivation, being used for growing crops of corn and cotton. About 200 acres were located along a river and were swampy, and 50 or 60 acres not adapted to cultivation were used for pasture. The remainder of the land had “ scrub growth with timber on it.” The timber, however, was of small value, being worth from $300 to $500.
At the time of the decedent’s death there were three tenant houses and one barn on the land. The houses which were occupied were two-room shacks and were built at a total cost of from $100 to $150.
In January, 1926, and .about 30 days after the decedent’s death the petitioner made a return of the land for Alabama property-tax purposes. For the same year the assessor of Henry County, Alabama, for property-tax purposes determined a value of $5,760 for the land, including certain mules and farm implements and it was on this valuation that the petitioner paid the taxes.
During the last four years land values in Henry County, Alabama, have remained about the same. In January ? 1929, the petitioner sold the land here involved for $5,500.
At the time of the decedent’s death the land here involved had a value of $5,760.

Judgment 'will be entered umder Rule SO.